Citation Nr: 0602594	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from February 1971 
to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  

In a March 2005 decision, the Board remanded this case.  In 
the Remand, the Board stated that the appellant had submitted 
a statement, received on December 9, 2004, in which he argued 
that he did not receive the letter notifying him of his 
hearing until November 2, 2004.  The hearing before the Board 
at the RO was scheduled for October 29, 2004.  The Board 
noted that the appellant had requested that a new hearing 
date be scheduled.  In a VA Form 21-4138, received in January 
2005, the appellant again stated his desire to have a new 
hearing date scheduled.  The Board indicated that the 
appellant's address as reported in his correspondence dated 
in December 2004 and January 2005 was different than the 
address where the notice to report for the scheduled hearing 
was sent.  Thus, the Board concluded that the appellant must 
be given the opportunity to appear at a hearing before the 
Board as requested.  Accordingly, the Board remanded the 
appellant's case to the RO and instructed the RO to make 
arrangements to schedule the appellant for a hearing before 
the Board at the RO.  

By letter dated on August 15, 2005, the RO acknowledged the 
appellant's request for a hearing before the Board at the RO 
and informed the appellant that this hearing was scheduled 
for October 18, 2005.  In a VA response form, received on 
August 31, 2005, the appellant checked a box indicating that 
he would attend the hearing that had been scheduled.  
However, the appellant failed to report to the October 2005 
hearing.  

In a letter received by the Board in November 2005, the 
appellant stated that he was unable to attend the previously 
scheduled hearing before the Board at the RO because on the 
day of the hearing, his mother became gravely ill and he had 
to take her to the hospital.  He petitioned the Board to 
reschedule his hearing.  By letter dated in January 2006, the 
Board advised the appellant that good cause had been shown 
pursuant to 38 C.F.R. § 20.704 (2005), and that his motion 
was granted to have a hearing rescheduled.    

Accordingly, this case is therefore remanded to the RO for 
the following action:

The RO must schedule the appellant for a 
hearing before the Board at the RO.  The 
appellant and his representative should 
be notified of the date and time of the 
hearing.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

